Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 05/11/2022 have been entered.  The 101 and 112(b) rejections previously set forth are withdrawn in view of the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucas Kinard on 5/16/2022.

The application has been amended as follows:
Claim 1: lines 11-13 will now read as:
a receptacle coupled to the housing, the receptacle configured to: 
receive the particulate matter from the sand separator, and
drain water from the received particulate matter; and
	Claim 22: lines 5-6 will now read as:
receive particulate matter from the particulate outlet of the sand separator; 
drain water from the received particulate matter; and
Claim 29 is cancelled.
Claim 30: line 12 will now read as:
automatic closing of the outlet valve, to the collection container,
wherein the scale is configured to drain water from the particulate matter received from the sand separator.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 22-28, and 30-31 are allowed. Independent claims 1, 22. And 30 recite a frac sand separator system including a sand separator, an outlet valve, a collection container, and controlling the outlet valve, further applicant amended to include limitations of a scale configured to drain the sand, and processor and actuator configured to release the sand from the scale. While Bruntviet (US PG Pub 2020/00324323) and Arefjord (US PG Pub 20190063203), teach weighing sand, the combination of features taken together in an apparatus for frac sand separation with, including controlling the outlet valve, draining, and actuating the scale to release the sand are not disclosed or made obvious over the prior art.
Examiner notes Carlson (US PG Pub 2021/0077923) and Coombe (US PG Pub 2021/0131256), teach these features, but they are not available as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         
		/BRADLEY R SPIES/                           Primary Examiner, Art Unit 1777